Dismiss and Opinion Filed February 28, 2020




                                       In The
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                No. 05-19-01481-CV

                   ISABELLE EDWARDS, Appellant
                               V.
               BOXER PROPERTY MANAGEMENT, Appellee

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-08079

                       MEMORANDUM OPINION
                Before Justices Myers, Whitehill, and Pedersen, III
                             Opinion by Justice Myers
      We questioned our jurisdiction over this appeal. Specifically, it appeared the

appealed order, the order on motion to authorize disposal of property, was not

appealable. Appellant had the opportunity to address our concerns, but failed to file

a letter brief by her January 21, 2020 deadline to do so.

      Subject to mostly statutory exceptions, an appeal may be taken only from a

final judgment that disposes of all parties and claims. See Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001). The record here reflects appellant’s breach

of contract/lease claim remains pending.
      Because nothing before us demonstrates we have jurisdiction, we dismiss the

appeal and all pending motions. See TEX. R. APP. P. 42.3(a).




                                          /Lana Myers/
                                          LANA MYERS
                                          JUSTICE


191481F.P05




                                       –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ISABELLE EDWARDS, Appellant                  On Appeal from the 193rd Judicial
                                             District Court, Dallas County, Texas
No. 05-19-01481-CV          V.               Trial Court Cause No. DC-19-08079.
                                             Opinion delivered by Justice Myers.
BOXER PROPERTY                               Justices Whitehill and Pedersen, III
MANAGEMENT, Appellee                         participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED for want of jurisdiction.

Judgment entered this 28th day of February, 2020.




                                       –3–